370 So.2d 1066 (1979)
In re Billy Ray WILLIAMSON
v.
STATE of Alabama.
Ex parte Billy Ray WILLIAMSON.
77-610.
Supreme Court of Alabama.
January 5, 1979.
Rehearing Denied February 9, 1979.
Julian D. Butler and Steven R. Berryman, for Butler & Potter, Huntsville, for petitioner.
William J. Baxley, Atty. Gen. and Jack M. Curtis, Asst. Atty. Gen., for the State of Alabama, respondent.
MADDOX, Justice.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER, ALMON, EMBRY and BEATTY, JJ., concur.
JONES and SHORES, JJ., concur in part; dissent in part.
JONES and SHORES, Justices (concurring in part; dissenting in part).
We concur in the result to affirm the conviction. We adhere to the statements we expressed in Jacobs v. State, 361 So.2d 640 (Ala.1978), with respect to the sentence of death.